

	

		III

		109th CONGRESS

		2d Session

		S. RES. 421

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2006

			Mr. Durbin (for himself,

			 Mr. Biden, Mr.

			 Leahy, Mr. Kennedy,

			 Mr. Kerry, Mr.

			 Salazar, Mr. Lautenberg,

			 Mr. Harkin, Mr.

			 Nelson of Florida, Mr.

			 Inhofe, and Mr. Coleman)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		Calling on the Government of Afghanistan to

		  uphold freedom of religion and urging the Government of the United States to

		  promote religious freedom in Afghanistan.

	

	

		Whereas under the Taliban Government of Afghanistan,

			 individuals convicted of promoting faiths other than Islam, or expressing

			 interpretations of Islam differing from the prevailing orthodoxy, could be

			 imprisoned and those converting from Islam could be tortured and publicly

			 executed;

		Whereas the United States has more than 22,000 members of

			 the Armed Forces stationed in Afghanistan and whereas 282 members of the Armed

			 Forces have given their lives in Afghanistan since Operation Enduring Freedom

			 began in that country;

		Whereas Abdul Rahman, a citizen of Afghanistan, was

			 arrested and accused of apostasy for converting to Christianity 16 years ago

			 and threatened with execution;

		Whereas the prosecutor in this case, Abdul Wasi, stated in

			 court that Abdul Rahman is known as a microbe in society, and he should

			 be cut off and removed from the rest of Muslim society and should be

			 killed.;

		Whereas, while it was a welcome development that charges

			 against Abdul Rahman were dropped, he was forced to seek asylum in

			 Italy;

		Whereas, despite his release, religious freedom and those

			 who would practice it in Afghanistan remain in jeopardy;

		Whereas religious freedom is a fundamental principle of

			 democracy;

		Whereas the Constitution of Afghanistan does not fully

			 guarantee freedom of thought, conscience, religion, or belief;

		Whereas, on several occasions throughout Afghanistan's

			 constitution drafting process, the United States Commission on International

			 Religious Freedom raised concerns that the constitution's ambiguity on issues

			 of conversion and religious expression could lead to unjust criminal

			 accusations against Muslims and non-Muslims alike;

		Whereas charges of blasphemy since 2002 have justified

			 those concerns;

		Whereas the International Religious Freedom Report 2005

			 published by the Department of State does not list Afghanistan among those

			 countries cited for State Hostility Toward Minority or Nonapproved

			 Religions, State Neglect of Societal Discrimination or Abuses

			 Against Religious Groups, or Discriminatory Legislation or

			 Policies Prejudicial to Certain Religions and notes that [t]he

			 new Constitution provides for freedom of religion, and the Government generally

			 respected this right in practice;

		Whereas the International Religious Freedom Report 2005

			 states that conversion from Islam is in theory – punishable by

			 death in Afghanistan;

		Whereas the case of Abdul Rahman, other instances of

			 religious persecution or discrimination against minorities, and ambiguities

			 within the Constitution of Afghanistan appear to warrant closer scrutiny in the

			 International Religious Freedom Report 2006; and

		Whereas Afghanistan is a party to the International

			 Covenant on Civil and Political Rights, which reads in part, Everyone

			 shall have the right to freedom of thought, conscience and religion. This right

			 shall include freedom to have or to adopt a religion or belief of his choice,

			 and freedom, either individually or in community with others and in public or

			 private, to manifest his religion or belief in worship, observance, practice

			 and teaching.: Now, therefore, be it

		

	

		That—

			(1)the

			 Senate—

				(A)recognizes

			 freedom of religion as a central tenet of democracy;

				(B)respects the

			 right of the people of Afghanistan to self-government, while strongly urging

			 the Government of Afghanistan to respect all universally recognized human

			 rights;

				(C)condemns the

			 arrest of Abdul Rahman and other instances of religious persecution in

			 Afghanistan;

				(D)commends the

			 dropping of charges against Abdul Rahman; and

				(E)strongly urges

			 the Government of Afghanistan to consider the importance of religious freedom

			 for the broader relationship between the United States and Afghanistan;

			 and

				(2)it is the sense

			 of the Senate that the President and the President's representatives

			 should—

				(A)in both public

			 and private fora, raise concerns at the highest levels with the Government of

			 Afghanistan regarding the violations of internationally recognized human

			 rights, including the right to freedom of religion or belief, in Afghanistan;

			 and

				(B)ensure that the

			 International Religious Freedom Report 2006 for Afghanistan fully addresses the

			 issue of religious persecution in that country, including the arrest of Abdul

			 Rahman.

				

